Appeal by the defendant from a judgment of the County Court, Suffolk County (Weissman, J.), rendered June 30,1992, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it is legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of conviction is not against the weight of the evidence (see, CPL 470.15 [5]).
Finally, the defendant’s contention that his sentence is excessive is without merit (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Bracken, Balletta and Joy, JJ., concur.